Citation Nr: 0316202	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  95-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  He died in June 1994.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1994 RO decision which denied DIC based on 
service connection for the cause of the veteran's death.  

The Board notes that the statement of the case lists an 
additional issue of eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance.  However, the appellant 
has never claimed Chapter 35 benefits.  Moreover, eligibility 
for Chapter 35 educational benefits would be an additional 
result if there were a favorable finding on the issue of 
service connection for the cause of the veteran's death.  
Under the circumstances, the Board finds there is no separate 
appellate issue of Chapter 35 eligibility.


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected disabilities. 

2.  The immediate cause of the veteran's death many years 
after service was sepsis syndrome, due to or as a consequence 
of Hodgkin's disease.

3.  The veteran's fatal Hodgkin's disease began many years 
after service and was not caused by any incident of service 
including radiation exposure.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1954 
to June 1957, including eight months of foreign service.  His 
service medical records are largely unavailable (presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center), but his service separation examination from June 
1957 is available and is negative for any abnormal condition.

In a letter dated in June 1979 from the Defense Nuclear 
Agency, it is indicated that the veteran was exposed to 2,305 
millirem of radiation from April 13 to August 6, 1956, and 
740 millirem of radiation from August 7 to September 30, 
1956.  

Medical records show the veteran being diagnosed with Stage 
IV Hodgkin's disease in November 1992, and he thereafter 
underwent several months of chemotherapy and follow-up 
treatment.  After favorable initial results, he developed a 
recurrence of Hodgkin's disease in late 1993.  In December 
1993 he was hospitalized for palliative chemotherapy in 
preparation for possible bone marrow transplant.  In April 
1994, the veteran was hospitalized for autologous bone marrow 
transplant.  Following the transplant, he developed 
complications including sepsis, he gradually deteriorated, 
and he died in June 1994.  Final hospital diagnoses included 
non-sclerosing Hodgkin's disease, status post autologous bone 
marrow transplant, cardiomyopathy (thought to be related to 
chemotherapy), and multi-end organ failure resulting in 
demise.

The veteran's death certificate indicates that he died in 
June 1994 at the age of 58.  The immediate cause of death was 
listed as sepsis syndrome, due to or as a consequence of 
Hodgkin's disease.  An autopsy was performed.  

In July 1994, the veteran's widow filed her claim for DIC, 
claiming that the cause of the veteran's death was service-
connected.  In various statements she essentially argued that 
Hodgkin's disease caused the veteran's death, and the veteran 
developed Hodgkin's disease as a result of his exposure to 
radiation while in service.

In a letter dated in May 2001 from the Defense Threat 
Reduction Agency, it is indicated that the veteran was 
present at Operation REDWING, a U.S. atmospheric nuclear test 
series conducted at the Pacific Proving Ground during 1956.  
He was assigned to the 7126th Army Unit at Enewetak at the 
time.  Dosimetry data revealed a recorded dose of 2.385 rem 
gamma for the veteran.  Scientific dose reconstruction 
indicated that he would have probably received an additional 
dose of 0.504 rem gamma, for a total dose of 2.889 rem gamma 
with an upper bound of 3.9 rem gamma.  Scientific dose 
reconstruction indicated that due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the appellant has been notified of the 
evidence necessary to substantiate her claim for DIC based on 
service connection for the cause of the veteran's death.  
Necessary identified medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including Hodgkin's disease, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996), affirmed at 120 F.3d. 
1239 (Fed. Cir. 1997). 

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran. 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-
exposed" veteran is one who participated in a radiation-risk 
activity.  A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  "Onsite participation" means presence 
at the test site, or performance of military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test, during an official 
operational period of an atmospheric nuclear test. 38 C.F.R. 
§3.309 (d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The evidence shows that the veteran in this case 
was a radiation-exposed veteran who participated in the 
radiation-risk activity of Operation REDWING.  However, 
Hodgkin's disease is not listed as a specified disease under 
the related legal authority; the legal authority includes 
"lymphomas (except Hodgkin's disease)."

Second, certain listed "radiogenic" diseases, listed under 38 
C.F.R. § 3.311(b)(2), found 5 years or more after service in 
an ionizing radiation exposed veteran, may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  However, "radiogenic 
diseases" under this regulation does not include Hodgkin's 
disease; the regulation lists "lymphomas other than 
Hodgkin's disease."  Other claimed diseases may be 
considered radiogenic if the claimant has cited or submitted 
competent scientific or medical evidence which supports that 
finding.  38 C.F.R. § 3.311(b)(4).  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest 5 years or more after exposure, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  
38 C.F.R. § 3.311(c)(1).  However, the appellant has not 
submitted competent scientific or medical evidence that the 
veteran's fatal Hodgkin's disease is a radiogenic disease, 
and thus the VA is not required to go through the special 
steps of this regulation.

Third, service connection for a condition claimed to be due 
to radiation can also be established by showing that the 
disease was incurred during or aggravated by service, a task 
which includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

During his lifetime, the veteran had no service-connected 
disabilities.  There is no indication of the presence of 
Hodgkin's disease during his 1954-1957 period of active duty, 
and such condition is not shown in the year after service as 
required for presumptive service connection.  Hodgkin's 
disease is first shown in 1992, many years after service, and 
the veteran died as the result of this disease in 1994.  
Although it is acknowleded that the veteran had some 
radiation exposure in service, Hodgkin's disease in not 
included under the above-cited legal authority on radiation-
related diseases, and the appellant has not submitted 
competent medical evidence to link the veteran's Hodgkin's 
disease with service.  

The appellant maintains that the veteran's death was caused 
by Hodgkin's disease which developed as a result of exposure 
to radiation during service; however, as a layman, she has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The weight of the credible medical evidence 
demonstrates that Hodgkin's disease began many years after 
service and was not caused by any incident of service 
including radiation exposure.  The fatal condition was not 
incurred in or aggravated by service, and was not service-
connected.  A disability incurred in or aggravated in service 
did not cause or contribute to the veteran's death, and thus 
there is no basis for service connection for the cause of the 
veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski , 1 Vet.App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

